Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
STATUS OF APPLICATION, AMENDMENTS, AND/OR CLAIMS
Applicant’s submission of the Terminal Disclaimer on 18 May 2022 is acknowledged. Applicant’s amendments of the specification and claims filed 18 May 2022 have been entered. Applicant’s remarks filed 18 May 2022 are acknowledged.
Claims 2, 3, 8, 12 and 18-20 are cancelled. Claims 1, 4-7, 9-11 and 13-17 are pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney John D. Lopinski on 1 June 2022.

Please amend the specification as the following:
please replace paragraph [0001] of the specification with the following:
[0001]     This application claims priority to U.S. provisional application no. 62/729,832, filed September 11, 2018. This application is also a continuation-in-part of U.S. patent application no. 15/541,126, filed June 30, 2017, now U.S. patent no. 10,500,253, which is a national phase of international patent application no. PCT/US2016/012154, filed January 5, 2016, which claims priority to U.S. provisional application no. 62/099,643, filed January 5, 2015, the entire disclosures of each of which are incorporated herein by reference.


Please amend the following claims as:
1.	A method for i) improving health of a non-human female mammal, and/or ii) increasing milk production and/or increasing fat content of milk produced by a non-human female mammal, and/or iii) increasing dry matter intake of a non-human female mammal, and/or iv) producing insulin resistance in a non-human female mammal, the method comprising administering to the non-human female mammal an effective amount of Interleukin-8 (IL-8) such that at least i), ii), iii), iv), or a combination thereof occurs subsequent to the administration, wherein the non-human female mammal is within twenty weeks after parturition when the IL-8 is administered.

13.	The method of claim 1, wherein the non-human female mammal is a member of a population of non-human female mammals of the same species, the method further comprising administering the IL-8 to other members of the population such that i), ii), iii), iv), or a combination thereof occurs in the other members of the population subsequent to the administration, wherein the other members of the population are within twenty weeks after parturition when the IL-8 is administered.

16.	The method of claim 13, wherein the non-human mammal is a female bovine mammal.  

Please cancel claim 15 without prejudice to Applicant's right to pursue the subject matter therein in a related application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendment to the claims was made to clarify the claimed invention. Applicant submission of the Terminal Disclaimer has overcome the nonstatutory double patenting rejections over the claims of U.S. Patent No. 10,500,253 and U.S. Application No. 16/663,764. Applicant’s response and amendment of the claims have overcome all remaining grounds of objections and rejections. Claim 15 is cancelled without prejudice to Applicant’s intention to pursue the subject matter therein in continuing applications in a telephonic response with the attorney on 27 May 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        June 1, 2022